Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the Non-final Office Action dated 07/30/2020, and amendment to claims, filed on 12/29/2020, have been entered and made of record.  

Terminal Disclaimer
The terminal disclaimer filed on 12/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of full Statutory term of the parent U.S. Patent 10,275,645 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

In light of Applicant’s amendment and arguments, the rejection of record under 35 U.S.C. 101 has been withdrawn.

Status of Claims
Claims 1-10 are pending.  


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Examiner has reviewed Applicant’s arguments and the amended claims filed with the Office on December 29, 2020.  In light of Applicant’s amendment, persuasive arguments, and in light of the approved terminal disclaimer, the rejections of record based on 35 U.S.C .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662